Plaintiffs in error, Sammy Simms and Bertha Jackson, were jointly charged, tried, and convicted on an information for possession of 35 gallons of Choctaw beer, ten gallons of wine and one gallon of whisky with the unlawful intent to sell the same. From the judgment rendered on the verdict, an appeal was perfected by filing in this court April 4, 1925, a petition in error with case-made. On April 1, 1926, permission to withdraw the record for a period of ten days at risk of plaintiffs in error was granted by Bessey, presiding judge, which record has never been returned to this court, and no response has been made to orders of the court directing the return of the same.
On April 12, 1926, brief was filed. On June 11, 1926, supplemental brief was filed.
Plaintiffs in error, having failed to cause said record so withdrawn to be returned as ordered, have waived their right to have their appeal herein determined.
It is therefore ordered and adjudged that the appeal herein be dismissed, and the cause remanded, with direction to cause its judgment therein to be carried into execution. *Page 334